PER CURIAM:
Jesse James Pritchard, Jr., appeals the district court’s orders entering judgment for Pritchard in accordance with a jury verdict on one claim in this 42 U.S.C.A. § 1983 (West Supp.2002) action, dismissing certain claims, and entering summary judgment for Defendants on the remaining claims. We have reviewed the record, the district court’s orders and the informal brief and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Pritchard v. Ange-*625lone, No. CA-99-29407 (W.D.Va. Feb. 4, 2002; Jan. 4 & 18, 2002; Oct. 25, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.